Citation Nr: 0528864	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, also claimed as carpal/metacarpal synovitis.

2.  Entitlement to service connection for disabilities of the 
neck, bilateral shoulders, and back, claimed as arthritis of 
the neck, bilateral shoulders, and back.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from November 1993 to March 
1998, with a previous period of active duty from September 
1992 to April 1993 in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO), which denied entitlement to 
service connection for bilateral carpal tunnel syndrome; and 
for arthritis of the back, shoulders, and neck.  

In October 2002 the veteran filed a notice of disagreement 
(NOD) with the October 2002 rating decision as to all of the 
denied claims.  In a June 2003 statement of the case (SOC), 
the RO addressed only the issues of entitlement to service 
connection for arthritis of the back, shoulders and neck.  In 
a VA Form 9 (Substantive Appeal) received in June 2003, the 
veteran discussed the claims for service connection for 
arthritis of the back, shoulders, and neck, as well as for 
bilateral carpal tunnel syndrome.  Subsequently, in a July 
2004 SOC, the RO addressed the issue of entitlement to 
service connection for bilateral carpal tunnel syndrome, also 
claimed as carpal/metacarpal synovitis.

In this connection, an appeal consists of a timely filed NOD, 
in writing, and after an SOC has been furnished, a timely 
filed Substantive Appeal. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  A claimant, or her representative, must file a NOD 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of the determination to him; otherwise, that determination 
becomes final. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302(a).  A Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant, or within the remainder of the one-
year period from the date of the mailing of the notification 
of the determination being appealed, whichever period ends 
later. 38 C.F.R. § 20.302(b); see also 38 U.S.C.A. § 7105 
(d)(3).  

In this case, the veteran's June 2003 Substantive Appeal was 
received prior to the SOC on the issue regarding bilateral 
carpal tunnel syndrome.  However, any apparent procedural 
defect was cured by the issuance of the July 2004 SOC.  The 
July 2004 SOC cured the deficiency of the previous June 2003 
SOC, of not addressing a claim-for service connection for 
bilateral carpal tunnel syndrome-covered by the NOD.  
Pursuant to cited caselaw, at the time of the May 2005 Video-
Conference hearing, the undersigned accepted the June 2003 
Substantive Appeal as a timely and adequate substantive 
appeal with respect to that issue.  See Archibold v. Brown, 9 
Vet. App. 124, 130 (1996).  

The Board notes that the RO originally denied a claim for 
service connection for bilateral carpal tunnel syndrome in a 
December 1998 rating decision, on the basis that the claim 
was not well grounded.  The Veterans Claims Assistance Act of 
2000, Pub.L. No. 106- 475, 114 Stat. 2096 (VCAA) was enacted 
on November 9, 2000. Section 7(b)(1) of the VCAA provides: In 
the case of a claim of benefits denied or dismissed as 
described in paragraph (2), the Secretary of Veterans Affairs 
shall, upon the request of the claimant or on the Secretary's 
own motion, order the claim readjudicated under Chapter 51 of 
such title, as amended by this Act, as if the denial or 
dismissal had not been made. VAOPGCPREC 03-2001.  The 
veteran's carpal tunnel syndrome claim was readjudicated on 
that basis under the VCAA in October 2002.  Id.

The issues of entitlement to service connection for 
disabilities of the neck, bilateral shoulders, and back, 
claimed as arthritis of the neck, bilateral shoulders, and 
back being remanded is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  Bilateral carpal tunnel syndrome is attributable to 
service.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

Given the favorable disposition of the issue decided below-
granting of the claim for service connection for bilateral 
carpal tunnel syndrome -the Board notes that any possible 
deficiencies in the duty to notify and to assist with respect 
to the current appellate review of the claim constitute 
harmless error and will not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 
 
II.  Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

Regulations provide that service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury which was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and she does not argue otherwise.

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions; service personnel and medical records; VA and 
private treatment records; the reports of VA examination; a 
hearing transcript; and published material.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the veteran or on her behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate and material to the 
issue here.

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of bilateral 
carpal tunnel syndrome.  Because the record contains 
competent medical evidence of a current bilateral carpal 
tunnel syndrome, and no evidence to the contrary, the Board 
concedes the presence of such disability.  The question 
therefore is whether this disability was due to disease or 
injury incurred or aggravated during active military service.  
38 C.F.R. §§ 3.303. 

Service medical records do not show any complaints or other 
indications of disease or injury involving the upper 
extremities associated with carpal tunnel syndrome.   At the 
October 1997 discharge examination, the veteran reported no 
problems referable to the upper extremities, and neurologic 
evaluation, and evaluation of the upper extremities were 
normal.

Private treatment records in September 1998 show that the 
veteran reported complaints of right arm pain starting in 
August 1998, which was not associated with trauma.  The 
assessment at that time was possible carpal tunnel syndrome.  
When seen two weeks later, the assessment was right carpal 
tunnel syndrome.

During an August 2002 VA examination, the veteran complained 
of pain in the right wrist, pain at the elbow shooting down 
to the last three digits on the right, numbness in the right 
hand and in the last three digits.  She reported that these 
symptoms started in 1996 and remained present since then.  
She reported that she was doing a lot of exertional manual 
work with her hands in the service when she worked as a 
mechanic.  

After examination, including EMG, the report contains an 
impression that there is clinical evidence suggesting a 
diagnosis of right ulnar neuropathy and carpal tunnel 
syndrome; which however, are not corroborated by 
neurophysiological studies.  The examiner opined that 
nevertheless, it does not exclude a possibility of the 
diagnosis.  The examiner restated that the veteran reported 
that symptoms began during service; and in this connection, 
the examiner opined that it is likely that her symptoms and 
the problems started in service, although noting that the 
diagnosis could not be objectively confirmed. 

Subsequent VA and private treatment records through 2004 
confirm diagnoses of bilateral carpal tunnel syndrome and 
associated symptomatology.

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996). 

The veteran has testified that due to her work in service as 
a wheels vehicle mechanic-requiring fairly strenuous work 
with her hands including turning wrenches and lifting heavy 
objects-that she developed symptoms including numbness and 
tingling in her hands during service.  She indicated that 
this was the beginning of her carpal tunnel syndrome.  
Service personnel records show that her primary military 
specialty was light wheel vehicle mechanic for three years 
during service.  Her military education included light 
wheeled vehicle mechanic course, as well as basic military 
mountaineering and rappelling course.  All of these indicate 
that the conditions of service included tasks consistent with 
strenuous use of the hands.

A lay person is competent to testify as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The 
evidence does not show that the veteran possesses medical 
expertise and she does not argue otherwise.

However, with respect to the issue of causation, there is 
medical evidence within approximately six months after 
service-indicating complaints within about five months of 
service-showing treatment for symptoms assessed at that time 
as carpal tunnel syndrome on the right side.  There is a 
medical opinion in 2002 that it is likely that the veteran's 
symptoms and the problems started in service, even though at 
that time the examiner could not objectively confirm the 
diagnosis itself.  Finally, there are subsequent medical 
records containing diagnoses confirming bilateral carpal 
tunnel syndrome.   

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record for bilateral carpal tunnel 
syndrome.

The Board concludes that the evidence, viewed liberally, is 
at least in equipoise.  That is, it is at least as likely as 
not that the claimed bilateral carpal tunnel syndrome is 
linked to service.  The Board notes here in conclusion the 
veteran's history of jobs in the military requiring strenuous 
use of the hands for several years during service; followed 
by an initial diagnosis within about six months after 
service, albeit only on one side initially; and the 
affirmative opinion given at the August 2002 VA examination.  
The veteran is therefore entitled to the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, it is the judgment of the Board that service 
connection is warranted for bilateral carpal tunnel syndrome. 


ORDER

Service connection for bilateral carpal tunnel syndrome is 
granted.


REMAND

The veteran claims entitlement to service connection for 
disabilities of the neck, bilateral shoulders, and back, 
claimed as arthritis of the neck, bilateral shoulders, and 
back.  The Board has determined that additional development 
is necessary prior to completion of its appellate review for 
the following reasons.  

The Board observes that the RO denied service connection on 
the basis that complaints of back pain in service was related 
to another condition, of breast size, and not to arthritis, 
and that there was no evidence of a diagnosis of arthritis of 
the back, shoulders or neck during service. 

Review of service medical records show that during the 
veteran's two periods of active service, the veteran was seen 
numerous times for complaints of pain involving the back, 
neck and shoulders and/or areas between the shoulders.  In 
September 1992 she was seen for complaints of right shoulder 
pain, which was assessed as probable training pain.  In 
November 1992, treatment records contain assessments of 
trapezius strain, and mechanical low back pain.  She reported 
complaints of back pain due to wearing a rucksack in April 
1994.  

In November 1995 she was seen for complaints of neck and back 
pain after a motor vehicle accident in October 1995.  The 
assessment at that time was status post motor vehicle 
accident mild rhomboid strain with sprain.  She was seen for 
several follow-up visits between November 1995 and January 
1996.  These records contain assessments, first in December 
1995 of residual cervical-thoracic sprain/strain, and 
resolving lumbar sprain/strain; and in January 1996, of 
resolved lumbar spine sprain/strain.  In February 1996 the 
veteran was seen for low back pain again.  In January 1997 
she was seen for complaints of back pain.  

In September 1997, the veteran underwent an operation on her 
breasts in treatment of Grade III breast ptosis, which is 
defined as prolapse of an organ. See Dorland's Illustrated 
Medical Dictionary 528, 1381 (28th ed. 1994). Other than a 
private treatment record in January 1997 showing coincident 
complaints of breast and back pain, the contemporaneous 
medical evidence does not show that this condition caused the 
veteran's back pain.

Following service, a private treatment record in December 
1998 shows that the veteran had a recent motor vehicle 
accident.  The veteran reported that she was not hurt 
particularly in the accident, however, she had a little neck 
stiffness but no other injuries.  The assessment at that time 
was cervical strain secondary to motor vehicle accident.

VA treatment records in 2001 and 2002 show that the veteran 
was seen on several occasions reporting complaints including 
generalized neck and shoulder discomfort, and upper and lower 
back pain.  These records contain diagnoses, assessments, and 
impressions including cervicalgia; lumbago; straightening of 
normal lumbar curve suggestive of muscle spasm; back spasm; 
OA (osteoarthritis); paraspinal tenderness, facet strain, 
subacute or chronic spinal pain.

In light of the foregoing, the Board concludes that the 
veteran should be provided appropriate VA examination for her 
claimed disabilities of the neck, bilateral shoulders, and 
back, which have been claimed as arthritis of the neck, 
bilateral shoulders, and back.  In the examination report, 
the examiner should comment as to the likelihood that any 
diagnosed disabilities of the neck, bilateral shoulders, and 
back were incurred in or aggravated by service.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).   

Therefore, after obtaining any relevant medical records which 
are not of record, a contemporaneous and thorough VA 
examination and medical opinion would assist in clarifying 
the nature and etiology of any disabilities of the neck, 
bilateral shoulders, and back.  Such examination and opinion 
would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated her for her claimed 
disabilities of the neck, bilateral 
shoulders, and back.  The RO should 
request copies of any outstanding (not of 
record) private or VA medical records of 
treatment for the claimed disorders from 
all sources identified. 

2.  Thereafter, the RO should arrange for 
the veteran to undergo an orthopedic 
examination to ascertain the nature and 
likely etiology of her claimed neck, 
bilateral shoulders, and back 
disabilities.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to 
respond.

The examiner should, based on the 
examination and review of the record, 
render comments specifically addressing 
the following questions: If a neck, 
shoulder(s), and/or back disability is 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder (a) is the 
result of injury or disease incurred or 
aggravated during active service, or (b) 
in the case of arthritis, was manifest to 
a compensable degree within year of 
service discharge. The examiner should 
comment on the inservice and post-service 
medical records showing injury and/or 
treatment during and after service.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims for 
service connection for disabilities of 
the neck, bilateral shoulders, and back, 
claimed as arthritis of the neck, 
bilateral shoulders, and back.  If the 
determination remains unfavorable to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


